DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0013999 A1 to Wakefield et al. (hereinafter Wakefield) in view of CN 101440280 A to Fu et al. (hereinafter Fu) using a machine translation.
Regarding claims 1 and 5, Wakefield discloses a modified phosphor comprising BaMgAl14O23 particles (para [0011]) with an average diameter of 10 nm to 1 µm (para [0027]), which overlaps the instantly claimed range of at least 0.10 µm and at most 1.00 µm.  See MPEP 2144.05(I) which states that ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists’.  The phosphor particles further comprise at least one amphiphilic agent coated thereon, selected from a group that includes carboxylic and amino acids (para [0010]), said modified phosphor being selected among phosphors which contain at least one element selected from the group consisting of the rare earth elements including europium, zinc and manganese (para [0011]).
Wakefield is silent regarding an external quantum yield equal to or greater than 40% over at least an excitation wavelength comprised between 350 nm and 440 nm; an absorption equal to or less than 15% at a wavelength greater than 440 nm; and a maximum in the emission spectrum between 440 nm and 900 nm.  
However, see MPEP 2112.01(I) which states that ‘Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established…"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."…Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product’.  Wakefield teaches an overlapping modified phosphor with an overlapping particle size.  Therefore, one of ordinary skill in 
Wakefield fails to expressly disclose wherein the amphiphilic agent is stearic acid or isostearic and their isomers and salts thereof.
  	However, Fu does teach a modified phosphor comprising alkaline earth aluminate phosphor particles comprising at least one rare earth element (abstract) and at least one amphiphilic agent, stearic acid, coated thereon (page 3).
It would be obvious to one of ordinary skill in the art to employ the stearic acid coating of Fu as the carboxylic acid coating of Wakefield to prevent phosphor sensitivity and degradation due to atmospheric conditions including exposure to air and moisture (Wakefield, para [0006] and [0009] and Fu, page 2).

Regarding claim 3, Wakefield in view of Fu discloses the modified phosphor according to claim 1. Wakefield further discloses wherein the particles of the modified phosphor are inherently dispersible in a polymer because of the amphiphilic coating (para [0015]).

Regarding claims 7 and 8, Wakefield in view of Fu discloses the modified phosphor according to claim 1. Wakefield further discloses that the at least one amphiphilic agent is selected from the group consisting of the linear or branched, aliphatic or aromatic, acids having from  4 to 20 carbon atoms (which overlaps the instantly claimed 10 to 50 carbon atoms), as well as their salts and derivatives (para [0015] and [0019]-[0023]).

Regarding claim 10, Wakefield in view of Fu discloses the modified phosphor according to claim 1. Fu further teaches a concentration of 0.1 to 5% by mass of the amphiphilic agent (stearic acid, page 3) which falls within the instantly claimed range of at least 0.1 wt% and at most 10.0 wt% with respect to the total weight of the phosphor particles.  It would be obvious to control the amount of amphiphilic agent to provide particles with the desired surface functionality such as weather and moisture resistance (Wakefield, para [0006] and [0009] and Fu, page 2 without degrading optical properties such as brightness (Fu, page 2) and luminescence efficiency (Wakefield, para [0004]).

Claims 1, 3, 5, 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0111642 A1 to Singh et al. (hereinafter Singh) in view of US 2003/0146701 A1 to Kawamura et al. (hereinafter Kawamura).
  	Regarding claims 1 and 5, Singh discloses a modified phosphor comprising phosphor particles selected from a group that includes BaMgAl14O23:Eu2+ and at least one amphiphilic agent coated thereon (stearic acid), said modified phosphor being selected among phosphors which contain at least one element selected from the group consisting of the rare earth elements (Eu) and manganese (para [0017]), the phosphor having a maximum emission spectrum in the blue range (400-495 nm), which overlaps the instantly claimed range of between 440 and 900 nm. See MPEP 2144.05(I), cited above.
The reference is silent regarding an external quantum yield equal to or greater than 40% over at least an excitation wavelength comprised between 350 nm and 440 
Singh is silent regarding the particle size of the phosphor.
However, Kawamura does teach a Mg aluminate phosphor particle (para [0097]) with an average particle size of 0.5 to 5 µm (para [0032]), comprising an amphiphilic coating (para [0037]).  0.5 to 5 µm overlaps the instantly claimed range of at least 0.1 µm and at most 1.00 µm.  See MPEP 2144.05(I), cited above. 
It would be obvious to one of ordinary skill in the art to provide phosphor particles having an average diameter as set forth in Kawamura to facilitate screen printing of the coated phosphor particles (Singh, para [0006] and Kawamura, para [0053]).

Regarding claim 3, Singh in view of Kawamura discloses the modified phosphor according to claim 1.  Singh further discloses wherein the particles of the modified phosphor are dispersible in a polymer (binder, para [0015]).

Regarding claims 7 and 8, Singh in view of Kawamura discloses the modified phosphor according to claim 1.  Singh further discloses wherein the at least one amphiphilic agent is selected from the group consisting of the linear or branched, 

Regarding claim 10, Singh in view of Kawamura discloses the modified phosphor according to claim 1.  Singh further discloses wherein the at least one amphiphilic agent is 2.0 to 4.0 wt% (based on 150-200 g of phosphor and 4-6 g of stearic acid, para [0017]), which overlaps the instantly claimed range of least 0.1 wt% and at most 10.0 wt% with respect to the total weight of the phosphor particles.  See MPEP 2144.05(I), cited above.  It would also be obvious to one of ordinary skill in the art to control the amount of stearic acid to provide a stable phosphor with high brightness and color stability (para [0022]).

Response to Arguments
Applicant’s arguments, see page 7, filed 3/16/21, with respect to the 112(d) rejection of claim 4 are moot because the claim has been canceled.

Applicant's arguments filed 3/16/21, regarding Wakefield, have been fully considered. Wakefield discloses an amphiphilic agent but fails to expressly disclose that the amphiphilic agent is stearic or isostearic and their isomers and salts thereof.  Therefore, the rejection of claims 1, 3, 5, 7, 8 and 10 as obvious over Wakefield has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fu. Fu teaches stearic acid (page 3).

Applicant argues that these are different fields of endeavor with opposing goals.  However both teach modified aluminate phosphors comprising amphiphilic agents coated thereon (Wakefield, para [0010]-[0011] and Fu, page 3).  Both also teach that the amphiphilic agents are surface modifications to prevent sensitivity and degradation due to atmospheric conditions including exposure to air and moisture (Wakefield, para [0006] and [0009] and Fu, page 2). Therefore, Wakefield and Fu have similar fields of endeavor with similar goals, particularly providing phosphors that do not degrade due to atmospheric conditions. 
In response to applicant's argument that the references (Wakefield and Fu) fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., thin, transparent luminescent films) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
The 103 rejection of claim 4 as obvious over Wakefield is moot because the claim has been canceled. 
The 103 rejection of claim 9 as obvious over Wakefield in view of Fu is moot because the claim has been canceled. 

Applicant's arguments filed 3/16/21 regarding Singh in view of Kawamura have been fully considered but they are not persuasive. Applicant argues that Singh and Kawamura are completely different materials because the viscosities are different.  Applicant argues that Singh is drawn to a high viscosity ink/paste while Kawamura is drawn to low viscosity ink.  However, both teach screen printable inks.  It is noted that viscosity is not a claim limitation.  It is further noted that nothing in the art or the references suggest that the viscosity of a screen printable ink creates a completely different material, based on viscosity alone.  Both Singh and Kawamura teach aluminate phosphors comprising amphiphilic agents on the surface of the phosphors as discussed above.  As discussed in the Advisory Action, mailed 2/11/21, both Singh and Kawamura teach screen printing of similar inks for the purpose of coating luminescent materials on plasma displays (Singh, abstract and para [0006] and Kawamura, para [0010] and [0053] as an alternative to ink-jet printing). It would be obvious to one of ordinary skill in the art to control particle size during screen printing to facilitate deposition of a uniform coating without clogging or damaging the screen. Also see Table 1 of Singh, examples 4-1, 8-1 and 8-2 which teach pastes with viscosities of 2100 cP or less. Kawamura .
Applicant further argues that one of ordinary skill in the art would not have been motivated to select phosphor particles of average particle size of 0.5 to 5 µm of a low viscosity ink to modify a high viscosity paste with any expectation of success. However, applicant does not provide evidence to support this argument.  It is not clear how applicant is relating particle size to viscosity. As discussed above, Singh and Kawamura teach screen printable inks that have at least one point of overlapping viscosity.   The size of the particles directly affects screen printing and uniformity of printing.  It would therefore be obvious to one of ordinary skill in the art to control the size of the phosphor particles in the ink to facilitate uniform printing while preventing damage to the print screen. 
Page 11 of the response speaks to the benefits of the claimed invention, particularly modifying the surface of the phosphor to improve dispersibility and prevent loss of luminescent characteristics.  These benefits are not claim limitations.  However, note that primary reference, Singh, expressly discloses employing a stearic acid to improve ink/paste stability (para [0014]) results in brightness maintenance (prevents loss of the luminescent characteristic, brightness) (para [0014]). The improved dispersibility of the modified phosphor particles provides a homogeneous suspension of phosphor particles that remains stable and provides homogenous stable coatings (para 
Applicant also points to Table 5 of the instant disclosure as evidence of "good, or even improved, optical properties". Table 5 shows improved haze and light transmittance for phosphors with an amphiphilic agent when compared to phosphors without addition of an amphiphilic agent. However, Singh does teach the presence of stearic acid, an amphiphilic agent. Table 5 does not speak to the instantly claimed mean particle diameter range and therefore does not provide evidence of criticality or unexpected results for the instantly claimed mean particle diameter range.
Singh in view of Kawamura teaches an overlapping modified phosphor having overlapping particle size. Per MPEP 2112.01(1), cited above, one of ordinary skill in the art would expect the overlapping phosphor to have at least overlapping optical properties, absent evidence to the contrary. Applicant has not provided such evidence.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., thin, transparent luminescent films) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  However, one of ordinary skill in the art would expect the overlapping compositions of Singh/Kawamura to be capable of forming similar thin films with similar transparency, and luminescence, absent evidence to the contrary, because the compositions overlap.  Applicant has not provided such evidence.
claims 1, 3, 5, 7, 8 and 10 as obvious over Singh in view of Kawamura stands. 
The 103 rejection of claims 4 and 9 as obvious over Singh in view of Kawamura is moot because the claims have been canceled. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/L.E./           Examiner, Art Unit 1734                                                                                                                                                                                             
/Matthew E. Hoban/Primary Examiner, Art Unit 1734